DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Claim Objections
Claim 9 is objected to because of the following informalities:  The claim depends on claim 5 but recites features and limitations that have antecedent basis in claim 6; the dependency seems to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, and dependent claims 6-18, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 as a whole discloses a method and falls within one or more statutory categories (Step 1: YES), and requires further analysis at Step 2A to determine if the claim is directed to a judicial exception.
The claim recites, “determining one or more physical attributes of a portion of a body including an eyelid;” which is considered to be a mental process according to 2106.04(a)(2) § III (Step 2A Prong 1: YES). The claimed “determining” is considered to be a form of gathering information corresponding to the claimed “physical attribution of a body portion including an eyelid;” such information gathering is a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper.”
This judicial exception is not integrated into a practical application because the claim further recites, “operating an additive manufacturing assembly according to an eyelash 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not demonstrate any practical use for the gathered information, e.g. no improvement or practical application is claimed (Step 2B: NO). 
Further, the dependent claims 6-18 also do not add additional elements which would change the above analysis.

However, dependent claims 2-5, further recites, “wherein operating the additive manufacturing assembly to manufacture the eyelash prosthesis includes operating the additive manufacturing assembly based on one or more inputs indicative of physical attributes of the portion of the body including the eyelid.” Which is considered to be a recitation of additional elements that integrate the judicial exception into a practical application (Step 2A Prong 2: YES) and is therefore patent eligible subject matter according to pathway B. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 9, 14-15, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the portion of a body including an eyelid" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the portion of a body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the portion of body " in line 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the portion of a body " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the one or more inputs indicative of a user-specific prosthesis attribute” in line 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the portion of the body including an eyelid" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the portion of a body" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
18 recites the limitation "the portion of a body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As previously discussed in the parent, US App. No 15/608,751 now US 10,609,975, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Specifically, the closest prior art, Conant (US 2014/0135914 A1) discloses artificial eyelashes which can be formed by additive manufacturing (¶ 26). However, the prior art fails to discloses or suggest the claimed computing arrangement which operates the additive manufacturing assembly based, “on one or more inputs indicative of physical attributes of the portion of the body including the eyelid.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742